Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-11, 15, 17, 18, 22, 26, 46, 50, 52, 54 and 57 are pending in the present application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 13, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities.  
A)	In claim 1, under the definition of variable Z, a space should be added after “C1” in the substituent “C1to C14 linear” (line 10 of page 4). 
B)	In claim 1, “alkyls” should be changed to “alkyl” (lines 11 and 13 of page 4).
C)	In claim 7, under the definition of variable RB41, “-COO-R3” should be changed to “-COO-R3” for the sake of consistency with the definition of R3 (lines 11 and 22 of the claim).
D)	In claim 9, the second definition of variable RY1 should be deleted (lines 9-10 of page 13).

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 15, 17, 18, 22, 26, 46, 52, 54 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of Formula (I), Formula (IA) or Formula (IB) wherein variable J represents Formula (II), Formula (III), Formula (IV), Formula (V), or Formula (IX), as found on pages 3-5 of the specification, does not reasonably provide enablement for compounds of Formula (I), Formula (IA) or Formula (IB) wherein variable J represents any binder of a target selected from the group consisting of a bromodomain, a bromodomain-containing protein or FKBP12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There is no reasonable basis for assuming that the moieties embraced by the definition of variable J in independent claim 1 will all share the same physiological properties since they are structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. 
It is important to realize that the present claims utilize the functional language “a binder of a target selected from the group consisting of a bromodomain, a bromodomain-containing protein and FKBP12” to define variable J in claim 1 but independent claim 1 does not provide a structural requirement of any kind for this functional language {i.e., no formula of a binder}.  
The functional language may embrace small molecules or could be peptides or antibodies, etc.  The functional language could embrace substituents/radicals which are organic or inorganic.  How are these compounds of Formula (I), Formula (IA) and Formula (IB), other than those disclosed in the present specification, made when, for example, represents any binder?  
Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a), August 2000 edition, which includes factors such as: 
Breadth of the claims - the claims cover compounds in the thousands based on the permutations in the claims; 
Level of unpredictability in the art - the claimed invention is pharmaceutical in nature as it involves selective binding.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher, 166 USPQ 18;
Direction or guidance - the compounds made and tested directed to claimed scope are not remotely representative of the present scope;
Working examples - test data for some of the compounds have been provided in the drawings, which compounds are very similar in structure to each other and thus, no clear evaluation of which unmade, untested functional groups that represent the binder of variable J. 
Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation.  In view of the above considerations, this rejection is being applied.  This rejection can be overcome by amending the definition of variable J in claim 1 by adding the binders represented by Formula (II), Formula (III), Formula (IV), Formula (V), or Formula (IX), disclosed on pages 3-5 of the present specification.






The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-11, 15, 17, 18, 22, 26, 46, 52, 54 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In independent claim 1, the Z variable in Formula (IA), 
    PNG
    media_image1.png
    198
    310
    media_image1.png
    Greyscale
, makes the claim confusing.  The Z variable in Formula (IA) represents a divalent moiety that links the -CH(NH2)- moiety to the L-
    PNG
    media_image2.png
    29
    55
    media_image2.png
    Greyscale
 moiety.  However, the Z variable is defined as representing hydrogen (line 10 of page 4).  Therefore, claim 1 is indefinite.
	In claim 1, variable A can represent specific rings, which specific rings can each be substituted with S(O)qR1 (lines 7, 10, 14 and 20 of the claim).  However, a valence problem arises because the q variable is defined as representing 0 to 4 (line 18 of page 4) instead of the expected 0 to 2.  Therefore, claim 1 is indefinite.  Claims dependent on claim 1 which do not remedy the problems cited above are also found indefinite.
	In claim 1, the phrase “the second ring is fused to the first ring using 3 to 4 carbon atoms” is confusing (lines 18-19 of the claim).  Ordinarily, ring fusion of the second ring to make up a bicyclic system are attached by a maximum of 2 carbons.  Clarification is required.
	In claim 1, the phrase “the bicyclic hetero aryl group” lacks antecedent basis because definition (iv) under variable A represents “an 8 to 10 membered bicyclic heteroallyl group” (lines 17-19 of the claim). 
	In claim 1, the phrase “wherein said alkyl moiety is optionally substituted with halogen up to perhalo” should be deleted because it is unclear which alkyl the phrase is referring (lines 17-18 of page 4).
	In claim 1, variable J is defined as a binder of a target selected from the group consisting of a bromodomain, a bromodomain-containing protein and FKBP12 (last two lines of the claim).  However, the definition of variable J makes claim 1 indefinite because the metes and bounds of claim 1 cannot be ascertained.  See claims 3 and 8 for same.  This rejection can be overcome by amending the definition of variable J in claim 1 by adding the binders represented by Formula (II), Formula (III), Formula (IV), Formula (V), or Formula (IX), disclosed on pages 3-5 of the present specification.
	In claim 4, the RC variable in Formula (II) has not been defined in the claim.
	In claim 4, there is a definition for variable RC3 (7th line from the bottom of page 6).  However, variable RC3 is not found in Formula (I), Formula (IA), Formula (IB) or Formula (II) or in any other variable definition.  Therefore, the presence of a definition of variable RC3 is unclear. 
In claim 4, under the definition of variable RC3 and variable Rf, a dangling valence problem is raised when the sulfonyl is unsubstituted {a divalent moiety -SO2-}.  See the phrase “optionally substituted sulfonyl” in claim 4 (4th line from the bottom of page 6; and lines 5-6 of page 7).  The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).  See claims 5 and 6 for same.
In claim 7, under the definition of variable RB41, the phrase “each of which is optionally substituted” is confusing since the variable RB41 can represent hydrogen (lines 10-11 of the claim).  This rejection can be overcome by replacing the phrase “RB41 is H, alkyl,” with “RB41 is H or alkyl,”.
In claim 7, an “and” should be added after definition (iii) under variable R3 for proper Markush language format (line 4 of page 12).
In claim 7, under the definition of variable R4, the phrase “each of which is optionally substituted” is confusing since the variable R4 can represent hydrogen (lines 10-11 of the claim).  This rejection can be overcome by replacing the phrase “R4 is independently hydrogen, alkyl,” with “R4 is independently hydrogen or alkyl,”.
In claim 9, Formula (IX), 
    PNG
    media_image3.png
    430
    444
    media_image3.png
    Greyscale
 is confusing because of the moiety “-C(=O)-NRY2RY3” in Formula (IX).  Both RY2 and RY3 cannot be present at the same time since the nitrogen is linked to the “L” variable in Formula (I), Formula (IA) and Formula (IB) in claim 1.  See the first binder represented by variable J in claim 10, 
    PNG
    media_image4.png
    250
    291
    media_image4.png
    Greyscale
.  Claim 10 depends from claim 9. 
In claim 10, the binders represented by variable J are not complete compounds.  Therefore, the phrase “J is a compound of formula” should be changed to “J is of formula” (line 2 of the claim).  
Claim 10 lacks antecedent basis from claim 9 because neither binder represented by variable J in claim 10 is embraced by Formula (IX), 
    PNG
    media_image5.png
    266
    330
    media_image5.png
    Greyscale
, in claim 9.  The first binder of variable J in claim 10, 
    PNG
    media_image4.png
    250
    291
    media_image4.png
    Greyscale
, is not embraced by Formula (IX) in claim 9 since both RY2 and RY3 must be present.  See the definitions of RY2 and RY3 in claim 9.  The second binder of variable J in claim 10, 
    PNG
    media_image6.png
    161
    281
    media_image6.png
    Greyscale
, is not embraced by Formula (IX) in claim 9 because of the -NH-C(=O)- moiety in the second binder in claim 10 versus the 
-O-CH2-C(=O)-NRY2RY3 moiety in Formula (IX) in claim 9.
In claims 26 and 46, the symbols “/A” and “/R” found at the end of various linkers represented by variable L is unclear as to their presence and are not defined in the claim.  See, for instance, the first substituent listed in claim 26, 
    PNG
    media_image7.png
    112
    570
    media_image7.png
    Greyscale
.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to further limit claim 9 because claim 10 is broader in scope than claim 9.  Neither binder represented by variable J in claim 10 is embraced by Formula (IX) in claim 9.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 14, 2022
Book XXVII, page 53